Exhibit 10.6

ORDER FOR SUPPLIES OR SERVICES

PAGE 1 OF 6

1. CONTRACT/PURCH. ORDER/

AGREEMENT NO.

M67854-07-D-5031

2. DELIVERY ORDER/ CALL NO.

0003

3. DATE OF ORDER/CALL

( YYYYMMMDD)

2007 Apr 23

4. REQ./ PURCH. REQUEST NO.

See Schedule

5. PRIORITY

6. ISSUED BY

MARCORSYSCOM

2200 LESTER STREET

QUANTICO VA

CODE M67854

7. ADMINISTERED BY (if other than 6)

DCMA ATLANTA

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA GA 30080

CODE S1103A

8. DELIVERY FOB

x DESTINATION

o OTHER

(See Schedule if other)

9. CONTRACTOR

FORCE PROTECTION INDUSTRIES, INC

NAME DAMON WALSH

AND 9801 HIGHWAY 78, #1

ADDRESS LADSON SC 29456

CODE 1EFH8

FACILITY

10. DELIVER TO FOB POINT BY (Date)

( YYYYMMMDD)

SEE SCHEDULE

11. MARK IF BUSINESS IS

x SMALL

o SMALL DISADVANTAGED

o WOMEN-OWNED

12. DISCOUNT TERMS
Net 30 days

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

See Item 15

14. SHIP TO
RECEIVING OFFICER/SPAWARSYSCEN CHARLESTON
PETE WARD, CODE 616PW
09C11 BLDG 3112
M/F BROOKS O’STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639

CODE N65236

15. PAYMENT WILL BE MADE BY

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

P.O. BOX 182264

COLUMBUS OH 43218-2264

CODE HQ0338

MARK ALL

PACKAGES AND

PAPERS W ITH

IDENTIFICATION

NUMBERS IN

BLOCKS 1 AND 2.

16.

TYPE

OF

ORDER

DELIVERY/ CALL x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

PURCHASE

Reference your quote dated
Furnish the following on terms specified herein. REF:

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE

ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL OF THE
TERMS

AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

­FORCE PROTECTION INDUSTRIES INC

/s/ Otis Byrd

­DIRECTOR OF CONTRACTS

4/24/07

NAME OF CONTRACTOR

SIGNATURE

TYPED NAME AND TITLE

DATE SIGNED
(YYYYMMMDD)

x If this box is marked, supplier must sign Acceptance and return the following
number of copies: 1

17. ACCOUNTING AND APPROPRIATION DATA/ LOCAL USE

See Schedule

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/ SERVICES

20. QUANTITY

ORDERED/

ACCEPTED*

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

SEE SCHEDULE

 

 

 

 

 

24. UNITED STATES OF AMERICA
TEL: 703-432-3650/5017
EMAIL: lynn.frazier@usmc.mil
BY: LYNN FRAZIER

/s/ Lynn Frazier


CONTRACTING / ORDERING OFFICER

25. TOTAL

$458,600,800.00

*If quantity accepted by the Government is same as
quantity orders, indicate by X. If different, enter actual
quantity accepted below quantity ordered and encircle.

26. DIFFERENCES

 

27a. QUANTITY IN COLUMN 20 HAS BEEN
o INSPECTED    o RECEIVED    o ACCEPTED, AND CONFORMS TO THE CONTRACT EXCEPT AS
NOTED

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

c. DATE

(YYYYMMMDD)

d. PRINTED NAME AND TITLE OF AUTHORIZED

GOVERNMENT REPRESENTATIVE

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

o PARTIAL

o FINAL

29. DO VOUCHER NO.

30. INITIALS

 

32. PAID BY

33. AMOUNT VERIFIED

CORRECT FOR

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

31. PAYMENT

o COMPLETE

o PARTIAL

o FINAL

 

34. CHECK NUMBER

 

35. BILL OF LADING NO.

36. I certify this account is correct and proper for payment.

 

 

a. DATE

(YYYYMMMDD)

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED
(YYYYMMMDD)

40.TOTAL

CONTAINERS

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

DD Form 1155, DEC 2001

PREVIOUS EDITION IS OBSOLETE.

 


--------------------------------------------------------------------------------